73 F.3d 358NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Oorell SHARRIEFF, Plaintiff-Appellant,v.Captain PARKER, Unknown;  Earl P. Hicks;  Lieutenant Akers,Unknown;  Lieutenant Harriston, Unknown;  Sergeant Irving,Unknown;  T. Jones, Correctional Officer;  Darin Cunningham,Correctional Officer;  Boone, Correctional Officer, Unknown;R. Skyes, Correctional Officer;  Hunter, CorrectionalOfficer, Unknown, Defendants-Appellees.
No. 95-6794.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1995.Decided Jan. 4, 1996.

Oorell Sharrieff, Appellant Pro Se.  Pamela Anne Sargent, Assistant Attorney General, Richmond, Virginia, for Appellees.
Before MURNAGHAN, WILKINS, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order entering judgment on the jury's verdict finding in favor of Appellees.*  We have reviewed the record before us and find no reversible error.  Accordingly, we affirm the magistrate judge's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. Sec. 636(c)(1) (1988)